DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed 10/29/20 has been entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sirat et al. (U.S. Pub. No. 2017/0336326; cited in the IDS dated 10/29/20).
In regard to claim 1, Sirat teaches a method for digitally reconstructing a patient tissue sample (i.e. achromatic 3D STED measuring optical process and optical method…[r]econstruction of the sample; fluorescence emitted by tissue to be diagnosed…[a]lgorithmic, systemic and superresolution methods…will shorten wait times for patients) (Abstract; para[0053]);, comprising: 
projecting a first structured light pattern onto the patient tissue sample (i.e. an optical measuring device for determining the spatial distribution…or re-emitting sources on sample, the sample…excited by light and re-emitting light according to a law determined as a function of light projected in the sample; each light distribution pattern of the transmission sequence projected on the sample, an image is created; the light distribution considered as optimum consisting of the Airy disk) (para[0055], [0391], [0026]); 
receiving a first reflection of the first structured light pattern from the patient tissue sample (i.e. a detection module for detecting the light re-emitted by…the sample; discusses physical mechanisms that can create a nanoemitters are numerous, and include but are not limited to absorption, scattering or reflection…[w]e extend our definition of nanoemitters by including scattering particles, absorbent or reflective, attached to a biological or organic entity) (para[0058], [0227]-[0228]); and 
reconstructing the patient tissue sample based on the first reflection and the projected first structured light pattern (i.e. an algorithm module in which .  
In regard to claim 2, Sirat teaches all of the limitations of claim 1 as discussed above.  In addition, Sirat teaches further comprising: 
projecting a second structured light pattern onto the patient tissue sample subsequent to the projected first structured light pattern (i.e. projecting onto the sample at least one second light distribution generated by a second beam emitted by at least one second light source; extend definition of nanoemitters by including scattering particles, absorbent or reflective, attached to a biological or organic entity) (claim 27, see also para[0227]-[0228]); 
receiving a second reflection of the second reflection of the second structured light pattern from the patient tissue sample (i.e. detecting light re-emitted by each re-emitting source of the sample; extend definition of nanoemitters by including scattering particles, absorbent or reflective, attached to a biological or organic entity) (claim 27, see also para[0227]-[0228]); and 
wherein reconstructing the patient tissue sample is further based on the second reflection and the projected second structured light pattern (i.e. generating at least one image from the light in the step of detecting; extend definition of nanoemitters by including scattering particles, absorbent or reflective, attached to a biological or organic entity) (claim 27, see also para[0227]-[0228]).  
In regard to claim 3, Sirat teaches all of the limitations of claims 1 and 2 as discussed above.  In addition, Sirat teaches wherein the projected second structured light pattern is projected onto the patient tissue sample at a predetermined angle relative to the projected first structured light pattern, wherein reconstructing the patient tissue sample is further based on the predetermined angle (i.e. polarization control element…creates, between the two canonical crystals or between two uniaxial crystals, a difference in rotation of the polarization between the excitation beam and the depletion beam close to 180 degrees and not differing by more than 30 degrees from this value) (para[0126]).  
In regard to claim 5, Sirat teaches all of the limitations of claim 1 as discussed above.  In addition, Sirat teaches wherein the first light pattern is projected onto the patient tissue sample for less than 5 ms (i.e. [o]ne of the limits of the applicativity of stochastic techniques is…long measuring time and strong phototoxicity…the PSIT technique…measures the position of a light emitter, at a resolution well above the Airy disk, at rates from micro or nanoseconds) (para[0531]).  
In regard to claim 6, Sirat teaches all of the limitations of claim 1 as discussed above.  In addition, Sirat teaches wherein the patient tissue sample comprises an uncut and untreated tissue sample (i.e. [a]lgorithmic, systemic and superresolution…in the context of the invention will allow…methods of in-vivo diagnostics which will reduce the need to take biopsies) (para[0053]).
In regard to claim 10, Sirat teaches all of the limitations of claim 1 as discussed above.  In addition, Sirat teaches further comprising: 
displaying the reconstructed patient tissue sample on a graphical user interface (i.e. representing the results, based on the average a posteriori…in the form of digital or graphic data; a computer program is configured for executing the .  
In regard to claim 11, Sirat teaches all of the limitations of claim 1 as discussed above.  In addition, Sirat teaches a system for digitally reconstructing the patient tissue sample according to the method of claim 1 (as discussed above), comprising: 
a projector adapted or configured to project the first structured light onto the patient tissue sample (i.e. achromatic projection module, containing a laser, whereof the wavelength is aligned to the excitation wavelength of said at least one re-emitting source, to create either a compact light distribution or a sequence of compact light distributions of different topology) (para[0056]); 
a charge-coupled device (CCD) adapted or configured to receive the first reflection from the patient tissue sample (i.e. a mask of variable size is used in the detector to obtain images; improved detector module 65, may also be implemented using CCD, EMCCD or CMOS sensors) (para [0079], [0419]); and 
a reconstruction device adapted or configured to reconstruct the patient tissue sample based on the first reflection and the projected first structured light pattern (i.e. SRCDP platform…comprises mainly two hardware modules…the LatSRCS and LongSRCS optical modules, mounted on a microscope, and an algorithmic module SRCDA “Super Resolution using Conical Diffraction Algorithm”, to reconstruct the information of the superresolved sample) (para[0348]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sirat et al. (U.S. Pub. No. 2017/0336326; cited in the IDS dated 10/29/20) in view of Sarvazyan (U.S. Pub. No. 2015/0141847; cited in the IDS dated 10/29/20).
In regard to claim 4, Sirat teaches all of the limitations of claim 1 as discussed above.  However, Sirat does not explicitly disclose further comprising: 
comparing the first reflection and the first structured light pattern; and 
determining a depth of a portion of the patient tissue sample based on the comparing.  
In the same field of endeavor, Sarvazyan teaches further comprising: 
comparing the first reflection and the first structured light pattern (i.e. detecting light emitted from the illuminated heart tissue can include…reflectance…different between ablated and unablated site) (para[0095]); and 
determining a depth of a portion of the patient tissue sample based on the comparing (i.e. constructing a depth map of the ablated lesion from the image can be accomplished by using a density of the pixels that have target spectra…ablated tissue, as an indicator of lesion depth, wherein the intensity of grey levels of each pixel can enable then to create a 3D map) (para[0096]).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Sirat and Sarvazyan because Sarvazyan teaches a device that provides for high resolution visualization of a lesion boundary, quantitative determinations of the gaps between the lesions, and the lesion depth (See, for example, para[0007]).  Therefore, it would have been obvious to combine the teachings of Sirat with those of Sarvazyan.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sirat et al. (U.S. Pub. No. 2017/0336326; cited in the IDS dated 10/29/20) in view of Gil et al. (WO 02/39873 A2; cited in the IDS dated 10/29/20).
claim 7, Sirat teaches all of the limitations of claim 1 as discussed above.  However, Sirat does not explicitly disclose wherein a surface area for the patient tissue sample is less than 1 cm2.  
In the same field of endeavor, Gil teaches wherein a surface area for the patient tissue sample is less than 1 cm2 (i.e. a powerful light source was used…to illuminate a sample area of less than 1x1mm) (page 21, lines 9-13).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Sirat and Gil because Gil teaches functional brain mapping by illuminating an exposed cortex of a brain or portion thereof with incident light and acquiring a reflectance spectrum of each picture element (See, for example, Abstract).
In regard to claim 12, Sirat teaches all of the limitations of claims 1 and 11 as discussed above.  In addition, Sirat teaches further comprising: 
a tunable filter positioned between the projector and the patient tissue sample (i.e. cube filter 21 between focal plane of objective lens 24 and light source 20) (Fig. 2; para[0015]-[0026]).
However, Sirat does not explicitly disclose the tunable filter adapted or configured to reduce a surrounding light intensity being received by the patient.
In the same field of endeavor, Gil teaches the tunable filter adapted or configured to reduce a surrounding light intensity being received by the patient (i.e. filters-based spectral dispersion methods of the scene simultaneously at a different wavelength at a time by inserting, in succession, narrow band pass filters in the optical path, or by electronically scanning the bands using acousto-optic tunable filters (AOTF) .
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Sirat and Gil for the same reasons as those discussed above for claim 7.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sirat et al. (U.S. Pub. No. 2017/0336326; cited in the IDS dated 10/29/20) in view of Cambier et al. (U.S. Patent No. 5,159,361; cited in the IDS dated 10/29/20).
In regard to claim 8, Sirat teaches all of the limitations of claim 1 as discussed above.  However, Sirat does not explicitly disclose wherein the projected first structured light pattern comprises a set of horizontal lines, a set of vertical lines, or a combination thereof.  
In the same field of endeavor, Cambier teaches wherein the projected first structured light pattern comprises a set of horizontal lines, a set of vertical lines, or a combination thereof (i.e. Fig. 14 illustrates an example of a design and construction of a projection grid 300 with intersecting generally horizontal and perpendicular lines; Rhonchi ruling grid of Fig. 2 which grid has generally vertical lines) (Fig. 2; Fig. 14; col. 20, line 64-col. 21, line 2).  
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Sirat and Cambier because Cambier teaches a more accurate and easily obtainable means for 
In regard to claim 9, Sirat and Cambier teach all of the limitations of claims 1 and 8 as discussed above.  However, Sirat does not explicitly teach wherein a spacing between two adjacent vertical lines or two adjacent horizontal lines comprises .05 mm. 
In the same field of endeavor, Cambier teaches wherein a spacing between two adjacent vertical lines or two adjacent horizontal lines comprises .05 mm (i.e. performing elevational calculations on the full cornea and sclera, the spacing between horizontal points…is approximately 0.4 millimeters…a higher magnification can be used, reducing this distance to 0.1 millimeters; a projected grid pattern consisting of light lines) (col. 12, lines 12-13; col. 43, line 68-col. 44 line 1).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to combine the teachings of Sirat and Cambier for the same reasons as those discussed above for claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Thursday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488



/KRISTIN DOBBS/Examiner, Art Unit 2488                                                                                                                                                                                                        

/JAMES M PONTIUS/Primary Examiner, Art Unit 2488